624 So. 2d 849 (1993)
David Lee MOORE, Appellant,
v.
Harry K. SINGLETARY, et al., Appellees.
No. 92-2000.
District Court of Appeal of Florida, First District.
October 4, 1993.
David Lee Moore, appellant, pro se.
No appearance by the State.
*850 PER CURIAM.
Moore's petition for habeas corpus was facially insufficient in that it failed to allege that he had exhausted all available administrative remedies. The decision of the trial court to deny the petition is therefore affirmed. See Moore v. Dugger, 613 So. 2d 571 (Fla. 1st DCA 1993).
ERVIN, JOANOS and WOLF, JJ., concur.